DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	This application appears to be a continuation-in-part (CIP) of Application No. 16/885,384, filed 05/28/20.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(a) IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
28.	Claims 10 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 recites the limitation “the package-side bonding pads” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the assembly” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-8, 10-17, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US 2018/0102311).
Regarding claims 1-2, 5, and 13, Shih (See specifically Figs. 1-14 and the associated description) discloses a chip package structure including a fan-out silicon interposer (10/700/900) (See Fig. 12) and at least one semiconductor die (11/12) attached to the fan-out silicon interposer (See Fig. 13), wherein the fan-out silicon interposer comprises: a bridge die (101) including an array of through-silicon via (TSV) structures (110) extending through a silicon substrate (100); an epoxy molding compound (EMC) interposer frame (550) that laterally surrounds the bridge die (101); through-integrated-fan-out via (TIV) structures (510) that vertically extends through the EMC interposer frame (550) and electrically connecting a respective package-side redistribution wire interconnect (714) in the package-side redistribution structure (700) to a respective die-side redistribution wire interconnect (914) in the die-side redistribution structure (900) (See Fig. 13); a die-side redistribution structure (900), which is located between the bridge die (101) and the at least one semiconductor die (11/12), including die-side bonding pads (918) to which the at least one semiconductor die (11/12) is attached (See Fig. 13), wherein the die-side redistribution structure (900) is electrically connected to the array TSV structures (110) and including the die-side bonding pads (918) (See Figs. 12-13). Shih 
Regarding claims 3 and 14, Shih further discloses a horizontal plane including interfaces between the package-side metal pads (714) and the TSV structures (110) being more proximal to the die-side bonding pads (918) than a horizontal plane including an interface between the EMC interposer frame (550) and the package-side redistribution structure (700) being to the die-side bonding pads (918), and wherein interfaces between the TIV structures (510) and the package-side redistribution structure (700) are vertically offset from interfaces between the package-side metal pads (714) and the package-side redistribution structure (700) (See Fig. 13).
Regarding claim 4, Shih also discloses a horizontal plane including interfaces between the package-side metal pads (714) and the package-side redistribution structure (700) being more proximal to the die-side bonding pads (918) than the horizontal plane including the 3Preliminary AmendmentP20193198US00 (35044-034US)interface between the EMC interposer frame (550) and the package-side redistribution structure (700) being to the die-side bonding pads (918) (See Fig. 13).
Regarding claim 6, Shih further discloses a horizontal plane including interfaces (100b/550a) between the package-side metal pads (714) and the TSV structures (110) being more proximal to the die-side bonding pads (918) than a horizontal plane including interfaces 
Regarding claim 7, Shih further discloses a horizontal plane including interfaces between the package-side metal pads (714) and the package-side redistribution structure (700) being more proximal to the die-side bonding pads (918) than the horizontal plane including the interfaces between the TIV structures (510) and the package-side redistribution structure (700) being to the die-side bonding pads (918) (Fig. 13).
Regarding claim 8, Shih further disclose die-side metal pads (208) contacting the TSV structures (110) and located between the TSV structures (110) and the die-side bonding pads (918); and interfaces between the TIV structures (510) and the die-side redistribution structure (900) being located within a same horizontal plane as interfaces between the die-side metal pads (208) and the die-side redistribution structure (900) (See Fig. 13).
Regarding claim 10, Shih further disclose the die-side bonding pads (918) comprising an array of microbumps (111); and the package-side bonding pads (718) comprising an array of C4 solder balls (810) (See Figs. 11-13).
Regarding claims 11-12, Shih further disclose the bridge die (101) comprising die-side metal interconnect structures (200) electrically connecting a respective one of the TSV structures (110) and a respective one of the die-side redistribution structures (900), wherein the die-side metal interconnect structures (200) comprises a combination of metal line structures (204) and metal via structures, or integrated metal line and via structures (See Figs. 12-13).
Regarding claims 15 and 17, Shih (See specifically Figs. 1-14 and the associated description) discloses a method of forming a chip package structure, comprising: forming via structures (101) through an upper portion of a silicon substrate (100) (Fig. 1); forming die-side metal interconnection structures (200) over the via structures (110) (Fig. 2); forming an array of 
Regarding claim 16, Shih further disclose forming an array of openings that extend from a front-side surface of the silicon substrate (100) toward a backside surface of the silicon substrate (100); forming the array of TSV structures (110) by depositing at least one conductive material in the array of openings (See Fig. 1); and thinning a backside of the silicon substrate (100), wherein bottom surfaces of the TSV structures (110) are physically exposed (See Figs. 8-9).
Regarding claim 20, although Shih does not specifically disclose the claimed a package substrate from which the chip package structure (1a) (Fig. 14) attaching to, this claimed package .
Allowable Subject Matter
5.	Claims 9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is an examiner's statement of reasons for allowance: 
The prior arts taken either singly or in combination with other prior arts fails to anticipate or fairly suggest at least: a) each of the TSV structures being laterally surrounded by a respective cylindrical portion of a through-substrate insulating spacer; and 4Preliminary AmendmentP20193198US00 (35044-034US) the silicon substrate being vertically spaced from a horizontal plane including interfaces between the package-side metal pads and the TSV structures by a backside insulating layer that laterally surrounds the cylindrical portions of the through-substrate insulating spacer, as recited in claim 9; and b) the bridge die being attached to the carrier substrate by providing a die attach film between the carrier substrate and the bridge die; and removing the die attach film after attaching the at least one semiconductor die to the die-side redistribution structure, as recited in claims 18-19, especially when these limitations are considered within the specific combination claimed.
Conclusion 
7.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out to
8.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luan Thai whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
February 2, 2022